Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: with regards to claims 1, 15 and 20, prior art reference of Bennett et al. US 2019/0280759 A1 discloses receiving first channel signals formatted in accordance with a signaling protocol in a millimeter wave frequency band and a reference signal in the millimeter wave frequency band from a host node. Li et al. US 2020/0366363 A1 discloses millimeter wave repeater to receive one or more reference signals from a first node and a second set of resources to be used by the millimeter wave repeater to relay the one or more reference signals to a second node. Manolakos et al. US 2020/0052950 A1 discloses using the PTRS pilot signals for phase tracking estimation for the plurality of PDSCHs. Alpman et al. US 2020/0091608 discloses co-located millimeter wave (mmWave) and near-field communication (NFC) antennas, scalable phased array radio transceiver architecture (SPARTA). However, none of the aforementioned priori art references disclose merging the plurality of RF signals corresponding to different communication protocols into a mmWave RF signal of a specified frequency; insert a defined pilot tone into the mmWave RF signal of the specified frequency; and transmit the mmWave RF signal of the specified frequency having the defined pilot tone to the second communication device, wherein the second communication device is configured to: capture over-the-air the mmWave RF signal of the specified frequency having the defined pilot tone; extract at least one RF signal from the plurality of RF signals corresponding to different communication protocols from the captured mmWave RF signal of the specified frequency; down-convert at least the one extracted RF signal to a source frequency that is same as the frequency of a corresponding RF signal of the plurality of RF signals obtained from the plurality of communication systems; reduce the phase noise in at least the one extracted RF signal concurrently at the down-convert based on a reference of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI

Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472